DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ray U.S. Publication Number 2008/02767726, in view of Liu et al., U.S. Publication Number 2003/0045372,
		Regarding claim 1, Ray discloses a device for measuring force by resistive detection with double Wheatstone bridge with features of the claimed invention including a strain body (see figure 1), comprising: a central portion (element 13),  an outer peripheral portion (element 14) surrounding the central portion; connecting portions (elements 12), connecting the central portion and the outer peripheral portion, and each comprising a first connecting portion adjacent to the outer peripheral portion and a second connecting portion adjacent to the central portion; strain sensors provided on main surfaces of the connecting portions (elements Rx or Rx4, Ry2, Ry3); reference resistors (elements Rx2, Rx3, or Ry1 and Ry4), provided on a main surface of the central portion, and constructing a bridge circuit (see figure 3), with the strain sensors.  Ray 
		Regarding claim 2, at least one of the strain sensors are provided on the main surface of the first connecting portion and constructing a bridge circuit (see  figure 3).  
Regarding claim 3, the system had a full bridge circuit with a pair of the serially connected strain sensors are connected parallel (see  figure 6).  
Regarding claim 10, there are related wires to connect the resistors together (see figures 5-6).
Regarding claim 11, Liu et al., shows diagonal symmetry for various components. 
 
Claims 4-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Tuesday, March 23, 2021